IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-67,128-07


                           EX PARTE TERRENCE SHEAD, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W02-55798-U-(C) IN THE 291ST DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam. YEARY , J. filed a concurring opinion which SLAUGHTER , J. joined.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Fifth

Court of Appeals affirmed his conviction. Shead v. State, 05-05-00080-CR (Tex. App.—Dallas

April 4, 2006)(not designated for publication). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       On November 17, 2021, the trial court entered an order designating issues. The district clerk

prematurely forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5).   The application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

       The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The trial court shall make a finding as to whether this application is barred

as subsequent under Texas Code of Criminal Procedure art. 11.07 §4. The trial court may make any

other findings and conclusions that it deems appropriate in response to Applicant’s claims. The

district clerk shall then immediately forward to this Court the trial court’s findings and conclusions

and the record developed on remand, including, among other things, affidavits, motions, objections,

proposed findings and conclusions, orders, and transcripts from hearings and depositions. See TEX .

R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.



Filed: May 11, 2022
Do not publish